ACCEPTED
                                                                                06-14-00138-CR
                                                                      SIXTH COURT OF APPEALS
                                                                           TEXARKANA, TEXAS
                                                                         12/31/2014 12:18:13 PM
                                                                                DEBBIE AUTREY
                        NO. 06-14-00138-CR                                               CLERK




                       **************
                                                     FILED IN
                                              6th COURT OF APPEALS
                                                TEXARKANA, TEXAS
                   IN THE COURT OF APPEALS    1/8/2015 1:13:00 PM
                                                  DEBBIE AUTREY
              SIXTH APPELLATE DISTRICT OF TEXAS       Clerk

                       TEXARKANA TEXAS



                          **********


                       JAMIE LEE BLEDSOE,
                                       Appellant

                                 VS.

                      THE STATE OF TEXAS,
                                      Appellee

                          **********


                    Appealed from the 71st District Court
                       Harrison County, Texas
                      Trial Court No. 12-0374-X

__________________________________________________________________

                  ANDERS BRIEF IN SUPPORT OF
              MOTION TO WITHDRAW AS COUNSEL
__________________________________________________________________


                                            EBB B. MOBLEY
                                            State Bar # 14238000
                                            Attorney at Law
                                            422 North Center St.-Lower Level
                                            P. O. Box 2309
                                            Longview, TX 75606
                                            Telephone: (903) 757-3331
                                            Facsimile: (903) 753-8289
                                            ebbmob@aol.com


                                            ATTORNEY FOR APPELLANT
                             NO.06-14-00138-CR



                           JAMIE LEE BLEDSOE,
                                           Appellant

                                      VS.

                           THE STATE OF TEXAS,
                                           Appellee


__________________________________________________________________

               IDENTITY OF PARTIES AND COUNSEL
                      Pursuant to T.R.A.P. 38.1(a)
__________________________________________________________________


Appellant:        JAMIE LEE BLEDSOE               Wynne Unit TDCJ-ID
                  Inmate #1945574                 Huntsville, Texas 77320

Appellant's       CHERYL COOPER-SAMMONS           8907 State Highway 149
standby           Attorney at Law                 Longview, Texas 75605
trial counsel:

State's trial     SHAWN ERIC CONNALLY             P. O. Box 776
counsel:          Assistant District Attorney     Marshall, Texas 75670

Trial Judge:      BRAD MORIN                      200 West Houston, Ste 219
                  District Judge                  Marshall, Texas 75670

Appellant's       EBB B. MOBLEY                   P. O. Box 2309
counsel on        Attorney at law                 Longview, TX 75606
appeal:

State's counsel   TIMOTHY J. CARIKER              P.O. Box 776
on appeal:        Assistant District Attorney     Marshall, Texas 75670




                                   Page 1 of 18
                                          TABLE OF CONTENTS

                                                                                                                      Page

IDENTITY OF PARTIES AND COUNSEL . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

TABLE OF CONTENTS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

INDEX OF AUTHORITIES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

STATEMENT OF THE CASE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

STATEMENT OF FACTS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5-11

POSSIBLE ISSUE NO. ONE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

        Did the defendant receive an adequate warning about the dangers
      of self-representation?

         SUMMARY OF THE ARGUMENT . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

         ARGUMENT AND AUTHORITIES . . . . . . . . . . . . . . . . . . . . . . . . . . 12-13

POSSIBLE ISSUE NO. TWO . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .14

        Did the trial court err in denying the defendant’s motion to suppress
      evidence received from his motel room?

         SUMMARY OF THE ARGUMENT . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .14

         ARGUMENT AND AUTHORITIES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .14-15

POSSIBLE ISSUE NO. THREE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .16

        Is appellant’s current sentence void because the State improperly
      used two prior convictions to enhance his possible punishment?

         SUMMARY OF THE ARGUMENT . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .16

         ARGUMENT AND AUTHORITIES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .16-17

PRAYER . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .18

CERTIFICATE OF COMPLIANCE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18

CERTIFICATE OF SERVICE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18




                                                       Page 2 of 18
                                       INDEX OF AUTHORITIES
Cases

Anders v. California, 386 U.S. 738; 87 S. Ct. 1396; 18 L. Ed. 2d 493 (1967) . . . . . . . .4

Burgess v. State, 816 S.W.2d 424, 428 (Tex.App.Crim. 1991) . . . . . . . . . . . . . . . . . . 13

Carmouche v. State, 10 S.W.3d 323 327 (Tex.Crim.App. 2000) . . . . . . . . . . . . . . . . .14

Dolph v. State, 440 S.W.3d 898 (Tex.App. - Texarkana 2013, pet. ref’d) . . . . . . . . . .13

Graves v. State, 307 S.W.3d 483, 489 (Tex.App. - Texarkana 2010, pet. ref’d) . . . . .14

Guzman v. State, 955 S.W.2d 85, 89 (Tex.Crim.App.1997) . . . . . . . . . . . . . . . . . . . .14

High v. State, 573 S.W.2d 807, 810-811 (Tex.Crim.App. 1978) . . . . . . . . . . . . . . . . . 4

Hutchings v. State, 333 S.W.3d 917 (Tex.App. - Texarkana 2011, pet. ref’d) . . . . . . .16

Rogers v. State, 291 S.W.3d 148, 151 (Tex.App. - Texarkana 2009, pet. ref’d) . . . . . 14

Ross v. State, 32 S.W.3d 853, 856-57 (Tex.Crim.App. 2000) . . . . . . . . . . . . . . . . . . .14

Stafford v. State, 813 S.W.2d 503 (Tex.Crim.App. 1991) . . . . . . . . . . . . . . . . . . . . . .4

Tawater v. State, No. 06-14-00075-CR, slip op. December 10, 2014,
     2014 Tex.App. LEXIS 13176 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .16

Villarreall v. State, 935 S.W.2d 134, 138 (Tex.Crim.App. 1996) . . . . . . . . . . . . . . . .14

Waits v. State, 56 S.W.3d 56 (Tex.App. - Fort Worth, 2001, no pet.) . . . . . . . . . . . . . 16

Webb v. State, 12 S.W.3d 808 (Tex.Crim.App. 2000) . . . . . . . . . . . . . . . . . . . . . . . . .16

White v. State, 959 S.W.2d 375 (Tex.App. - Fort Worth, 1998, pet. ref’d) . . . . . . . . .16

Young v. State, 420 S.W.3d 139, 141 (Tex.App. - Texarkana 2012, no pet) . . . . . . . .14


Statutes

Penal Code §12.425(b) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .16

Penal Code §12.35(a) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17




                                                    Page 3 of 18
                           STATEMENT OF THE CASE

      This is an appeal from a conviction for burglary of a building, enhanced by two

prior felony convictions. The jury found JAMIE LEE BLEDSOE guilty and assessed

his punishment at 20 years confinement and a $10,000.00 fine. CR-224.

      For clarity, THE STATE OF TEXAS will be referred to as "the State", and

JAMIE LEE BLEDSOE will be referred to as "Defendant" or "Appellant."

                           CERTIFICATE OF COUNSEL

      The attorney’s role as an advocate on appeal for his client requires that the

attorney support the client’s appeal to the best of the attorney’s ability; however, no

attorney is required to pursue on appeal any matter which is frivolous, without merit,

or not supported by law or the introduced evidence as shown within the Clerk’s Record

and Reporter’s Record. See Anders v. California, 386 U.S. 738; 87 S. Ct. 1396; 18 L.

Ed. 2d 493 (1967); Stafford v. State, 813 S.W.2d 503 (Tex.Crim.App. 1991) and High

v. State, 573 S.W.2d 807, 810-811 (Tex.Crim.App. 1978).

      I, Ebb B. Mobley, the court appointed attorney on appeal for Appellant Jamie

Lee Bledsoe, do hereby state that I have diligently searched both the Clerk’s Record

and the Reporter’s Record and the exhibits in cause number 12-0374X of the 71st

Judicial District Court of Harrison County, Texas. I have thoroughly reviewed and

examined the facts and researched the applicable law of Texas and the United States,

and I have painstakingly searched for any arguable issue. It is my professional opinion

that, except as indicated within the Appellant’s Brief prepared by me, no preserved

error, no fundamental error, no harmful error and no reversible error occurred in this

case. In conformity with the law applicable to appeals like this, I shall set forth written

argument, authorities, and record references, in support of my legal opinion on the

issues which could arguable sustain an appeal in this case.

                                       Page 4 of 18
                            STATEMENT OF FACTS

                            TRIAL ON THE MERITS

       The State called seven witnesses in its case in chief.

Bradley Horn

       Brad Horn testified for the State. He was the manager of Fish & Still

Equipment. 3 RR 99. He stated that when he got to work on July 16, 2012, he could

tell that the building had been broken into in the back of the shop. He said that the

door knob was busted through and the door and deadbolt were damaged. He said

that he could tell that some property and the Stihl display had been taken. 3 RR 100.

He said those items included chain saws, concrete saws and weed eaters. Mr. Horn

testified that he reviewed the business’s video surveillance system and was able to

see a man coming through the shop up to the front and then walking out with weed

eaters through the shop. He said the called the police both before and after he

reviewed the video. 3 RR 101.

Randy Pritchard

       Randy Pritchard testified for the State. Mr. Pritchard stated that he worked for

the City of Marshall in the IT Department. He said that he managed the network for

the city and assisted the police department in matters like videos and things. He said

that he was asked to assist in a burglary investigation in July of 2012. He said he was

asked to get the video from the Fish & Still and the Valero across the street. 3 RR

117.




                                     Page 5 of 18
Daryl Griffin

       Daryl Griffin testified for the State. He stated that he was a sergeant with the

Marshall Police Department. 3 RR 124. Sergeant Griffin testified that he received

a call for a burglary at Fish & Still on July 16, 2012. He said that he and Sergeant

Smith went together and they met with Officer Beck. He stated that Officer Beck

walked them around the outside of the building showing them the surveillance

cameras.    They then went inside to see what had been taken. Sergeant Griffin

testified that they then met Officer Killeen inside by the video camera. He confirmed

that several items had been taken. 3 RR 125. He said that they reviewed the

surveillance footage and saw a black male walk up to a camera with a ladder and put

it up against the building and climb up towards the camera. He said that the person

climbed back down and laid at the bottom of the ladder, then climbed back up. He

stated that he was able to see the man’s face and recognized the man. 3 RR 126.

Sergeant Griffin identified the man on the surveillance video as Jamie Bledsoe. He

said that he had known Mr. Bledsoe and spoken with Mr. Bledsoe previously. 3 RR

127.

       Sergeant Griffin testified that he and Sergeant Smith next went to the La Quinta

motel because they had outside cameras facing the Fish & Still parking lot. They did

not recover any video at that time. 3 RR 132. He stated that on the Valero’s video

surveillance, they saw Mr. Bledsoe come into the gas station. 3 RR 133.

       Sergeant Griffin testified that he went to all of the hotels in the area to see if

Mr. Bledsoe had been staying or was staying at any of them the night of the burglary.

3 RR 134. He said that Mr. Baker, the manager of the Motel 6, informed him that Mr.

Bledsoe had been renting room 108 out in the afternoons. Sergeant Griffin testified


                                      Page 6 of 18
that he then went to the office and was able to get a warrant for Mr. Bledsoe’s arrest.

He said that a day or two later he got a call from Mr. Baker letting him know that Mr.

Bledsoe was in room 108 at that time. 3 RR 135.

      Griffin testified that he went to the motel and knocked on the door to room

108. Sergeant Griffin said that Mr. Bledsoe looked out the window for a second and

then opened the door and came outside. Sergeant Griffin testified that Officers

Phillips and McGuire placed Mr. Bledsoe under arrest at that time.

      Sergeant Griffin testified that he and Sergeant Smith went in and secured the

room. He said that there was a shirt that was worn in the burglary laying on the floor.

He said he left the room, shut the door and went to get a search warrant. 3 RR 136.

The trial recessed for the day. 3 RR 142.

      The next trial day Griffin repeated testimony that he received a call about a

burglary that happened in Harrison County on July 5th. He said that he went to the

location to investigate and reviewed the surveillance footage. He identified the man

on the surveillance footage as Jamie Bledsoe. Mr. Griffin stated that he then got an

arrest warrant and went to the Motel 6, Room 108. He said that he saw a shirt laying

on the floor that fit the description of the shirt he saw in the surveillance footage. 4

RR 8. Sergeant Griffin stated that he then interviewed Mr. Bledsoe to get a search

warrant for the room. 4 RR 9. He then went back to the room and collected the shirt

and other evidence needed from the room. 4 RR 10. Sergeant Griffin testified that

he obtained a second search warrant for Mr. Bledsoe’s DNA to send with the shirt to

the lab to compare to the DNA on the shirt. 4 RR 11. Sergeant Griffin stated that he

and Sergeant Boyd interviewed Mr. Bledsoe at the station and videoed the interview.

4 RR 12.


                                      Page 7 of 18
Larry Smith

      Sergeant Larry Smith testified for the State. He was employed with the

Marshall Police Department 4 RR 58. Sergeant Smith testified that on July 15, 2012

he received a call about a burglary at the Marshall Fish & Still. He stated that he and

Sergeant Griffin drove out to the location. 4 RR 59. He said that they met Officer

Beck at the crime scene and toured the perimeter and saw that a breech was made

into the building. They then went inside the building to review the video camera

footage. He identified Jamie Bledsoe as the man on the video footage. 4 RR 60.

Sergeant Smith stated that he also identified Mr. Bleadsoe on footage from a Valero

video camera. 4 RR 61.

Sarah Hodges

      Sarah Hodges testified for the State. She was a crime scene officer at the

Marshall Police Department. 4 RR 75. She testified that she was asked to take

possession of a shirt that had been swabbed for DNA evidence. She stated that she

transported the shirt to the lab and picked it up from the lab. 4 RR 76. She also

testified that she took a swab for DNA from Mr. Bledsoe. 4 RR 85.

David Brake

      Mr. Brake testified for the State. He said that he was self-employed and did

contract work and occasionally did expert witness testimony. He said that he worked

in the field of dentistry. On August 27, 2013, Mr. Brake was employed with Texas

DPS as a serologist in the forensic DNA section as a forensic scientist. 4 RR 87. Mr.

Brake testified that he received a shirt and some buccal swabs from the suspect and

performed a screen for biological DNA. 4 RR 88. He collected trace evidence and


                                     Page 8 of 18
tested to indicate whether there was any blood on the shirt. He stated that from his

presumptive testing there was no indication of blood on the shirt. 4 RR 90.

Chau Nguyen

       Chau Nguyen testified for the State. She was a DNA analyst for the Texas

Department of Public Safety in Garland, Texas. 4 RR 97. She testified that she

analyzed a buccal swab from Jamie Bledsoe and a swabbing from a shirt from the

suspect’s hotel room. 4 RR 98. She stated that the DNA for the swabbing of the shirt

was consistent with the mixture of the suspect, an unknown female individual, and

another unknown individual. She testified that her conclusion was that Mr. Bledsoe

could not be excluded as being a contributor to the swabbing of the shirt. 4 RR 100.

                             DEFENSE EVIDENCE

       The Defendant called six witnesses after the State rested. 4 RR 110.

Armarie Smith

       Armarie Smith testified for the defense. Ms. Smith testified that Mr. Bledsoe

was incarcerated with her son and she met him after her son got out of jail. 4 RR 112.

She stated that she came out to Motel 6 to pay for a room for Mr. Bledsoe and went

inside room 108 once or twice. She said that she never saw anything like weed eaters

or saws in that room. She stated that she received a call from Mr. Bledsoe on July 23,

2012 asking her to go to Motel 6 and retrieve the rest of his property. 4 RR 113. She

said that the police were in the room at the time so she went back to her car. 4 RR

114.




                                     Page 9 of 18
David Snow

      Davis Snow testified for the defense. Mr. Snow testified that he and his wife

operated My Friend’s House, a homeless shelter in Marshall. He stated that he met

Mr. Bledsoe in early 2013 and saw him once or twice a day. He said that Mr. Bledsoe

worked for him at one time. 4 RR 120. When shown the surveillance footage from

the Fish & Still, Mr. Snow could not identify the man in the video. 4 RR 121.

Caroline Snow

      Caroline Snow testified for the defense. Ms. Snow stated that she was part

owner of the My Friend’s House. 4 RR 132. She stated that she met Mr. Bledsoe

when she was working at ETBU and he was taking classes there. She said that she

met him again around February 12, 2012 when he came to the My Friend’s House and

needed a place to stay. She estimated that she saw Mr. Bledsoe every day or two for

four or five months. She said that they had a thrift store and Mr. Bledsoe worked

there with her several times. 4 RR 133. She was shown the surveillance footage from

the Fish & Still and could not identify the man in the footage. 4 RR 134.

Scott Beck

      Officer Scott Beck testified for the defense. He stated that he worked for the

Marshall Police Department. He said that he processed crime scenes. 4 RR 142. He

said when processing a crime scene he first tries to document everything as it is when

he arrives by using digital photography. After that he does a walk through to see if

he sees anything he missed the first time. Then he goes back through a third time

and actually collects the evidence to be processed. 4 RR 143. Officer Beck testified

that on July 23, 2012 he received a call from Sergeant Griffin in reference to the hotel


                                     Page 10 of 18
room they were getting a warrant to search. 4 RR 148. He stated that when he

arrived at the room, Detective Larry Smith, Detective Griffin, and Sergeant Scott

Smith were present. He said that Detective Larry Smith and Detective Griffin left and

only he and Sergeant Scott Smith remained in the front of the room. He said that the

door was shut and no one went into the room until Officer Griffin got back with the

search warrant. 4 RR 149.

Eddy Lacy

      Eddy Lacy testified for the defense. Ms. Lacy testified that she had known Mr.

Bledsoe for 25 or 30 years. Ms. Lacy could not identify the man in the Fish & Still

surveillance video footage. 4 RR 176.

Scott Smith

      Scott Smith testified for the defense. Officer Smith worked for the Marshall

Police Department. 4 RR 184. He testified that on July 23, 2012 he was called to the

Motel 6 to serve an arrest warrant. 4 RR 184-185. He stated that he was not the

arresting officer. He said that once Mr. Bledsoe was in custody, he and a couple of

other officers went into the room to secure it and make sure that no one was hiding

inside. He said they then came back out and closed the door. 4 RR 185. Sergeant

Smith stated that he and another officer stood outside the room to make sure that no

one entered while they waited on the search warrant. 4 RR 186. He said that he

stood outside while Officer Beck processed the scene. 4 RR 187.

      Thereafter both sides rested and closed. 4 RR 188.




                                    Page 11 of 18
                       POSSIBLE ISSUE NUMBER ONE

      Did the defendant receive an adequate warning about the dangers of self-

representation?

                       SUMMARY OF THE ARGUMENT

      The trial court’s warning about the dangers of self-representation did not meet

the requirements of due process.

                      ARGUMENT AND AUTHORITIES

                   SUMMARY OF THE TRIAL EVIDENCE

            HEARING ON SELF REPRESENTATION 3 RR 7-12

      Prior to voir dire Mr. Bledsoe advised the Court that he wished to represent

himself. 3 RR 7. The Judge advised Mr. Bledsoe that he would not get any leeway

because he was representing himself, and instructed him that he was responsible for

voicing any objects he might have himself. 3 RR 8. The Court asked Mr. Bledsoe

if he understood that he had the right to counsel.     Mr. Bledsoe answered in the

affirmative. The Court also asked Mr. Bledsoe if he understood that he was bearing

all of the responsibility for representing himself. He again answered affirmatively.

3 RR 12.

                                    ANALYSIS

      In this case Mr. Bledsoe has repeatedly filed pro se motions in the trial court,

(CR-174) in this court, and in federal court. Mr. Bledsoe has previousely filed

numerous petitions for mandamus in this court and several civil actions in the

Marshall Division of the United States District Court for the Eastern District of

Texas.

             It cannot be denied that Jamie Lee Bledsoe has unequivocally and

repeatedly expressed his desire to represent himself in this case. The trial appointed

stand-by counsel who conducted voir dire and periodically thereafter assisted Mr.
                                    Page 12 of 18
Bledsoe. See 4 RR 57, and 4 RR 182.

      Thereafter the trial court appointed different counsel to represent Mr. Bledsoe

for a hearing on a motion for new trial and a subsequent appeal. CR 227, 6 RR          .

      This court laid out the parameters of self-representation and hybrid

representation in Dolph v. State, 440 S.W.3d 898 (Tex.App. - Texarkana 2013, pet.

ref’d). There is no “formulaic questioning” on “particular script “ for a trial court to

assure himself that an accused who has asserted his right to self-representation does

so with his eyes wide open. Burgess v. State, 816 S.W.2d 424, 428 (Tex.App.Crim.

1991). But the colloquy between the accused and judge must be more than a

perfunctory “you’ll be sorry you did this.”

      The trial court at bar failed to admonish Jamie Bledsoe of the nature of the

charge and the enhancement counts, the range of allowable punishment, the possible

defenses to the charges, and any mitigating circumstances. Appointment of hybrid,

or stand-by counsel, does not relieve the trial court from a probing, on the record

evaluation of the defendant’s competency, literacy, and complete understanding of

the risks of embarking into the legal minefield of trial where even grizzled, gray-

haired veteran criminal defense lawyers are oft found to have fallen short of effective

representation.




                                     Page 13 of 18
                       POSSIBLE ISSUE NUMBER TWO

     Did the trial court err in denying the defendant’s motion to suppress evidence

recovered from his motel room?

                       SUMMARY OF THE ARGUMENT

      The defendant consented to the search of motel room 108, thus rendering any

defects in the search warrant procedure interesting but harmless.

                       ARGUMENT AND AUTHORITIES

      “A trial court’s decision on a motion to suppress evidence is reviewed by

applying a bifurcated standard of review”. Graves v. State, 307 S.W.3d 483, 489

(Tex.App. - Texarkana 2010, pet. ref’d) (citing Rogers v. State, 291 S.W.3d 148, 151

(Tex.App. - Texarkana 2009, pet. ref’d). “Because the trial court is the exclusive trier

of fact and judge of witness credibility at a suppression hearing, almost total

deference is afforded to its determination of facts supported by the record.” Young

v. State, 420 S.W.3d 139, 141 (Tex.App. - Texarkana 2012, no pet.) (Citing State v.

Ross, 32 S.W.3d 853, 856-57 (Tex.Crim.App. 2000); Carmouche v. State, 10 S.W.3d
323, 327 (Tex.Crim.App. 2000); Guzman v. State, 955 S.W.2d 85, 89 (Tex.Crim.App.

1997). The same deference to a trial court’s rulings on mixed questions of law and

fact is afforded if the resolution of those questions turns on an evaluation of

credibility and/or demeanor.        Villarreal v. State, 935 S.W.2d 134, 138

(Tex.Crim.App. 1996). The trial court’s application of the law and determination of

questions not turning on credibility and/or demeanor is review de novo. Carmouche,
10 S.W.3d at 327; Guzman, 955 S.W.2d at 89. Since all the evidence is viewed in

the light most favorable to the trial court’s ruling, the denial of Bledsoe’s motion to

suppress will be upheld if it was supported by the record and was correct under any

theory of law applicable to the case. See Carmouche, 10 S.W.3d at 328; State v.

Ballard, 987 S.W.2d 889, 891 (Tex.Crim.App. 1999).
                                     Page 14 of 18
      Mr. Bledsoe questioned Officer Daryl Griffin closely about the mention of

motel room 120 in the affidavit for a search warrant, whereas the warrant was later

executed on room 108. 4 RR 48, 51.

      Officer Griffin said the difference was a typographical error. Such an error

might yield fruitful argument for questioning the legality of the search warrant and

the affidavit in support.

      But Mr. Bledsoe consented to the search of motel room 108 at the time of his

arrest. See 2 RR 8, specifically State’s Exhibit No. 2 as signed by Bledsoe and

Armarie Smith, the person who had rented the room.

      “Consent” trumps irregularity in the warrant procedure. The question of what

exactly Mr. Bledsoe consented to (search for a colored shirt, or a briefcase full of

important papers) would have been an excellent source of questioning for a record

for appeal.




                                   Page 15 of 18
                       POSSIBLE ISSUE NUMBER THREE

        Is appellant’s current sentence void because the State improperly used two

prior convictions to enhance his possible punishment?



                         SUMMARY OF THE ARGUMENT

        Appellant attempted a voluminous, multifarious attack on his prior convictions,

but he did not object to the introduction of these convictions into evidence before the

jury.

                         ARGUMENT AND AUTHORITES

        Mr. Bledsoe has persistently objected to the State’s use two of his many prior

convictions to enhance punishment range in this case. But he did not object to the

exhibits (SX 50 and 51) when they were introduced by the State. Cf. Tawater v. State,

No. 06-14-00075-CR, slip op. December 10, 2014, 2014 Tex.App. LEXIS 13176 and

Hutchings v. State, 333 S.W.3d 917 (Tex.App. - Texarkana 2011, pet. ref’d).

        The record from the hearing on the motion for a new trial pin points Bledsoe’s

attack on two prior convictions. But his questions/testimony/argument about these

convictions reveals more issues that are not developed or on which the record is

simply silent. What happened in the course of pleas in cases No. 99-0124-X and 08-

0177-X? 6 RR 9, 16.        That would perhaps be a fertile topic for a post conviction

application for a writ of habeas corpus. But the record at bar is incomplete at best and

mostly silent about the strategy and action of effective counsel.

        Mr. Bledsoe has provided a number of cases in support of his argument that his

sentence is void because of improper pleading of his prior state jail felony

convictions1. But those cases predate Penal Code §12.425(b) which provides as

        1
      State v. White, 959 S.W.2d 375 (Tex.App. - Fort Worth,
1998, pet. ref’d); Webb v. State, 12 S.W.3d 808 (Tex.Crim.App.
2000); Waits v. State, 56 S.W.3d 56 (Tex.App. - Fort Worth, 2001,
no pet.).

                                      Page 16 of 18
follows:

      If it is shown on the trial of a state jail felony punishable under Section

12.35(a) that the defendant has previously been finally convicted of two felonies

other than a state jail felony punishable under Section 12.35(a), and the second

previous felony conviction is for an offense that occurred subsequent to the first

previous conviction having become final, on conviction the defendant shall be

punished for a felony of the second degree.

      There does not yet appear to be any in depth discussion of this new statute in

light of legislative history and prior decisions on prior similar statutes for repeat

offenders.

      On the face of the record in this case such consideration will be yet in the

future.

      Mr. Bledsoe should have taken the plea bargain offer of 8 years. With credit

for time served thus far he would perhaps be on parole again on this Harrison County

conviction.




                                    Page 17 of 18
                                      PRAYER

      Wherefore, premises considered, Appellant counsel respectfully requests that

his motion to withdraw be granted.

                                        Respectfully submitted,



                                        EBB B. MOBLEY
                                        Attorney at Law
                                        422 North Center St - Lower Level.
                                        P. O. Box 2309
                                        Longview, TX 75606
                                        Telephone: (903) 757-3331
                                        Facsimile: (903) 753-8289



                                        /s/ Ebb B. Mobley
                                        EBB B. MOBLEY
                                        State Bar # 14238000

                                        ATTORNEY FOR APPELLANT


                     CERTIFICATE OF COMPLIANCE

      I certify that this brief contains 3818 words according to the computer
program used to prepare the document.

                                         /s/ Ebb B. Mobley
                                        EBB B. MOBLEY


                        CERTIFICATE OF SERVICE


       A copy of this brief was provided to Timothy J. Cariker, Assistant District
Attorney, P.O. Box 776, Marshall, Texas 75670, on the 31 day of December, 2014,
by e-file and to Jamie Lee Bledsoe, Inmate#1945574, Wynne Unit, 810 FM 2821,
Huntsville, Texas 77349, by U.S. Mail return receipt requested.

                                        /s/ Ebb B. Mobley
                                        EBB B. MOBLEY




                                     Page 18 of 18